Citation Nr: 0905940	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-28 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to November 
1980 and from August 2004 to May 2006, with additional 
National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the Veteran's claims 
of entitlement to service connection for bilateral tinnitus, 
assigning a 10 percent disability rating, and bilateral 
hearing loss, assigning a noncompensable rating.  The Veteran 
filed a notice of disagreement with the assignment of the 
noncompensable rating for his bilateral hearing loss in May 
2007 and perfected his appeal in September 2007.  

In September 2008, the Veteran presented sworn testimony 
during a personal hearing in Jackson, Mississippi, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.  At the time of the Travel Board hearing, the Veteran 
submitted additional private medical evidence and 
specifically waived agency of original jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The Veteran's hearing acuity is currently Level I in both 
ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.86 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claim arises from a granted claim of service 
connection.  However, once service connection is granted, the 
notice requirements of 38 U.S.C.A. § 5103(a) are satisfied; 
no further notice is needed should the veteran appeal some 
aspect of the initial grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Cf. Sutton v. 
Nicholson, 20 Vet. App. 419 (compliance with 38 U.S.C.A. 
§ 5103(a) notice was not required in an appeal for an 
increased rating from a pre-VCAA grant of service 
connection); and VAOPGCPREC 8-2003 (Notices of Disagreement 
do not constitute new claims requiring VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in November 2006 and June 2007 
fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Board notes that 38 C.F.R. § 
3.159 was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim 
at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Despite this change 
in the regulation, the June 2007 notice letter informed the 
Veteran that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim and to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  The June 2007 letter also provided notice of the 
manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
November 2006 and June 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorder since he 
was last examined in June 2007.  See 38 C.F.R. § 3.327(a) 
(2008).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The June 2007 VA examination report is 
thorough and supported by the private outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  The Merits of the Claim

Bilateral hearing loss has been rated as noncompensable since 
May 13, 2006, the day after the Veteran was discharged from 
service.  The Veteran seeks a higher rating since the award 
of service connection.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2008).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2008).  

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, as 
the Veteran in the present case timely appealed the rating 
initially assigned for the service-connected disability 
within one year of the notice of the establishment of service 
connection for it, VA must consider whether the veteran is 
entitled to "staged" ratings to compensate him for times 
since filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, none of the test results below meets 
the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method. 

The November 2006 VA audiological examination puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
30
35
LEFT
20
20
15
50
55

The average decibel loss was 24 for the right ear and 35 for 
the left ear.  Speech recognition ability was 94 percent for 
both ears.  This examination results in a mechanical finding 
of hearing acuity of Level I for the right ear and Level I 
for the left ear.  This hearing acuity only warrants a 
noncompensable rating under 38 C.F.R. § 4.85. 

The June 2007 VA audiological examination puretone thresholds 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
45
LEFT
20
20
20
50
60

The average decibel loss was 28 for the right ear and 38 for 
the left ear.  Speech recognition ability was 98 percent for 
the right ear and 92 percent for the left ear.  This 
examination results in a mechanical finding of hearing acuity 
of Level I for the right ear and Level I for the left ear.  
This hearing acuity only warrants a noncompensable rating 
under 38 C.F.R. § 4.85. 

While the Board acknowledges the February 2008 private 
audiogram submitted by the Veteran at his Travel Board 
hearing, on further review, the audiometric findings were 
almost identical to the audiometric findings noted in the 
June 2007 VA audiological examination.  Additionally, the 
private audiogram did not provide the average decibel loss in 
each ear, nor does it indicate the speech recognition scores 
using the Maryland CNC word test.  See private treatment 
record, audiogram, February 22, 2008.

The Veteran claims that his bilateral hearing loss warrants 
an increased evaluation.  However, the claim hinges on a 
mechanical application of specifically defined regulatory 
standards.  Although the Board is mindful of the Veteran's 
description of his hearing loss; regrettably, the Board is 
bound by the very precise nature of the laws governing 
evaluations of hearing loss disability.

The Board does not find that this case should be referred for 
the assignment of an extra-schedular evaluation.  The 
evidence does not demonstrate that the disability at issue 
has resulted in frequent periods of hospitalization, caused 
marked interference with employment, or otherwise shown that 
the use of the regular schedular standards is impractical.  
See 38 C.F.R. § 3.321(b)(1) (2008).

In sum, the Board concludes that the Veteran's bilateral 
hearing loss disability does not warrant a compensable rating 
at any time since the effective date of service connection.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


